MEMORANDUM **
The appellant claims that the district court abused its discretion by allowing the government to impeach his trial testimony with his prior felony conviction under Federal Rule of Evidence 609(a)(1). Although the appellant objected to the introduction of his conviction prior to trial, he chose to mention it in his own direct testimony. *845The Supreme Court’s opinion in Ohler v. United States, 529 U.S. 753, 120 S.Ct. 1851, 146 L.Ed.2d 826 (2000), provides a bright-line rule that a defendant waives the right to appeal an adverse Rule 609 ruling if he preemptively presents the impeachment evidence to the jury during his direct testimony. Id. at 758, 760, 120 S.Ct. 1851. Because this is precisely what the appellant did in this case, he “cannot complain on appeal that the evidence was erroneously admitted.” Id. at 755, 120 S.Ct. 1851. Accordingly, the judgment of the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.